DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the projections are made of a metal or plastic wire fastened to the lid (claim 9) and the upper edge of the ring has at least one projection that extends into the ring opening (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the serving vessel" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim and it appears to be an error for –the cook pot or dish--. Also see claim 3 and claim 11.
Claim 4 recites the limitation "the stop-forming support of the ring" in lines 2 and 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim and it appears to be an error for –a stop-forming support of the ring--.
Claim 5 recites the limitation "one such projection" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim and it appears to be an error for –the at least one projection--.
15 recites the limitation "two of the stops" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
Claims 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Audet (US 2018/0296040), which in figures 1 and 2 disclose the invention as claimed:
for (capable of) holding a loose and free lid of cook pot on the cook pot in an upright position after the lid has been removed from a closed position, the holder 10/20 comprising: a ring 10 that can be set on an upper edge of the cook pot and forming an opening closable by the lid; and at least one stop-forming support on the lid and that holds the lid on the ring 10 in an upright position with a lower part of an edge of the lid extending down into the ring opening (when 20 is attached to the pot rim 10 the concave portion 29 of the holder insert can aloe for a lid, depending on its size and material to be positioned inside the concave portion and attached in an upright position to a magnet within the insert holder 20) (see [0011] and [0012] of Audet).
It should be noted that a cook pot or dish and a loose and free lid are NOT positively being claimed (only a holder with a ring structure is being claimed).
In re claim 3: when in its upright position, the lid can project with a lower part of its outer edge into an interior of the cooking pot.  
It should be noted that a cook pot or dish and a loose and free lid are NOT positively being claimed (only a holder with a ring structure is being claimed).
In re claim 4: a stop-forming support (top wall of the ring 10) of the ring 10 has at least one projection 20 that extends radially into the ring opening as an inner stop (the projection creates an inner ledge in which a lid can be held) behind which the lower edge of the lid is held (see fig.1 of Audet). 
In re claim 6: the projection on the inner edge face of the ring is integrally formed on the ring (when attached the projection 20 is attached and therefore creates one integral holder with the ring 10).  It has been held that the term “integral” is sufficiently In re Hotte, 177 USPQ 396, 328 (CCPA 1973).


Claim(s) 1, 4, and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michnik et al. (US 7,878,110), which at least in figure 4E discloses the invention as claimed:
In re claim 1: A holder 23 for (capable of) holding a loose and free lid 30 of cook pot 20 on the cook pot 20 in an upright position after the lid 30 has been removed from a closed position, the holder 23 comprising: a ring 23 that can be set on an upper edge of the cook pot 20 and forming an opening closable by the lid; and at least one stop-forming support on the lid and that holds the lid 30 on the ring 23 in an upright position with a lower part of an edge of the lid 30 extending down into the ring 23 opening (when positioned in notch 25 and 26) (see FIG. 4E of Michnik et al.).
It should be noted that a cook pot or dish and a loose and free lid are NOT positively being claimed (only a holder with a ring structure is being claimed).
In re claim 4: a stop-forming support (top inside wall of 66) of the ring 23 has at least one projection (inner projection ledge reference by inside 66) that extends radially into the ring 23 opening as an inner stop (the projection creates an inner ledge in which a lid projections 76 can rest) behind which the lower edge of the lid is held (see FIG. 4E of Michnik et al.).

In re claim 8: the lid 30 has two projections 76/opposite 76 that extend outward and each can rest in a respective one of the notches 25/26 both when the lid is in a closed position and when it is in the upright position (see FIG. 4E of Michnik et al.). 
It should be noted that a cook pot or dish and a loose and free lid are NOT positively being claimed (only a holder with a ring structure is being claimed).
In re claim 9: the projections can be made of a metal or plastic wire fastened to the lid if included.  
It should be noted that a cook pot or dish and a loose and free lid and the projections of the lid are NOT positively being claimed (only a holder with a ring structure is being claimed).
In re claim 10: as best understood, an upper edge of the ring has at least one projection that extends into ring opening as an outer stop (the projection creates an inner ledge in which a lid projections 76 can rest) behind which the lower edge of the lid is held (see FIG. 4E of Michnik et al.).
In re claim 11: the lower edge 66 of the ring 23 has a lower edge shape complementary to the upper edge of the cook pot 20, and that the upper edge of the ring 23 has an upper-edge shape complementary to the edge of the lid 30 (see FIG. 4E of Michnik et al.).  
It should be noted that a cook pot or dish and a loose and free lid are NOT positively being claimed (only a holder with a ring structure is being claimed).
 can be is off-center on an upper side of the lid if included.  
It should be noted that a cook pot or dish and a loose and free lid are NOT positively being claimed (only a holder with a ring structure is being claimed).1In re claim 13:
In re claim 13: a handle can be is off-center on an upper side of the lid if included.  
It should be noted that a cook pot or dish and a loose and free lid are NOT positively being claimed (only a holder with a ring structure is being claimed).
4In re claim 14:In re claim 14: the sprojections of the lid if included can be coaxially aligned and extend substantially along an 6axis extending as a secant of the ring for pivoting of the lid 7between the closed position and the upright position about the 8axis. 
It should be noted that a cook pot or dish and a loose and free lid and the projections of the lid are NOT positively being claimed (only a holder with a ring structure is being claimed).
1In re claim 15:In re claim 15: 2there are two of stops (stops formed in the notch 25/26 defining another axis parallel to the 3axis of the projections if a lid is included and lying between same and a center of the ring (see FIG. 4E of Michnik et al.). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audet (US 2018/0296040).
In re claim 5: Audet further discloses the at least one projection 20 is provided at a point as an inner stop on an inner edge face of the ring. However, fails to specifically express the disclosure of multiple points that include a projection.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an additional projection, since would allow the rim and holder to hold multiple utensils when in use.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 includes a list of similar prior art references that includes structural limitations of the claimed and disclosed invention. These references teach the concept of a vessel with a lid that can be opened in an upright position.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735